Citation Nr: 0115035	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  99-02 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel

INTRODUCTION

The appellant had active service from September 1972 to May 
1974.  This matter comes to the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  In that determination, the RO denied the 
appellant's application to reopen a previously denied claim 
of service connection for a low back disorder.  He disagreed 
and this appeal ensued.  

The appellant testified at a hearing before the undersigned 
in December 1999.  At that time, he submitted a private 
medical statement, along with a written waiver of initial RO 
consideration.  He also indicated that he would submit within 
60 days any other statement or evidence from his private 
physician.  No such additional evidence has been submitted.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO.  

2.  Service connection for a low back disorder was denied by 
an unappealed rating decision in September 1990.  

3.  Evidence submitted by the appellant since September 1990 
is either cumulative or redundant or does not bear directly 
and substantially upon the specific matter under 
consideration.  


CONCLUSION OF LAW

New and material evidence has not been submitted, and the 
claim of entitlement to service connection for a low back 
disorder may not be reopened.  38 U.S.C.A. § 5108 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. 106-
475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a July 1990 rating decision, the RO denied the appellant's 
claim of service connection for a low back disorder and 
notified him of that decision by letter dated in July 1990.  
In a September 1990 rating decision, it evaluated further 
evidence submitted by the appellant and again denied the 
claim, notifying him of this action by letter in October 
1990.  In both notification letters, the RO provided the 
appellant with his appellate rights, including his right to 
file a notice of disagreement within a one-year period 
following issuance of the notification letters.  He did not 
file a notice of disagreement, and one year thereafter the 
September 1990 rating decision became final.  38 U.S.C.A. 
§ 7105  

The appellant seeks to reopen a claim of service connection 
for a low back disorder.  A final rating decision may not 
normally be addressed again, unless it is reopened by the 
submission of new and material evidence.  

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a); see 38 U.S.C.A. § 5108.  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but only as to each element that 
was a specified basis for the last disallowance.  Evans 
(Samuel) v. Brown, 9 Vet. App. 273, 284 (1996).  The prior 
evidence of record is vitally important in determining 
whether evidence is new for purposes of deciding whether to 
reopen a claim.  Id.  Whether new and material evidence is 
submitted is a jurisdictional test - if such evidence is not 
submitted, then the claim cannot be reopened.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  

This analysis formerly required three steps.  VA had to 
(1) determine whether the appellant presented new and 
material evidence, thereby reopening a finally denied claim; 
(2) if reopened, determine whether the reopened claim was 
well grounded; and (3) only then evaluate the merits of the 
claim after complying with all duty-to-assist obligations .  
Elkins v. West, 12 Vet. App. 209, 214 (1999).  On November 9, 
2000, while this appeal was pending, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
eliminating the well-grounded-claim requirement and 
fundamentally altering VA's duty to assist.  The Act did not 
alter the jurisdictional requirement for submitting new and 
material evidence.  VCAA, Pub. L. 106-475, § 3(f), 114 Stat. 
2096, 2097-98 (2000).  Therefore, the former three-step 
analysis now requires just two: a determination of whether 
the claim should be reopened and, if so, an adjudication on 
the merits after compliance with the duty to assist.  

Before proceeding to the merits of the claims, the Board must 
ensure that VA has fully complied with the applicable 
provisions of the VCAA, which require that VA provide the 
appellant with application forms and notify him of an 
incomplete application; provide him with notice of required 
information and evidence; make reasonable efforts to assist 
him in obtaining evidence necessary to substantiate the 
claim; make every reasonable effort to obtain relevant VA, 
private, and service department records, as well as records 
possessed by other Federal agencies; and provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A).  See 38 U.S.C.A. § 5107 
(West 1991) (former duty to assist provision; VCAA is more 
beneficial to appellant).  

Here, the appellant filed a complete application by 
submitting to the RO in March 1998 a completed and signed VA 
Form 21-526, Veteran's Application for Compensation or 
Pension.  By letters dated in July 1998, October 1998, and 
March 2000, and by a statement of the case in December 1998 
and a supplemental statement of the case in January 2000, the 
RO informed the appellant of the reasons for its 
determination and the type of evidence that might help 
substantiate the claim.  By a July 1998 letter to a physician 
identified by the appellant, the RO sought clinical documents 
that might help him substantiate the claim; the record 
includes clinical records from that physician.  He has not 
identified any other source of medical treatment or 
evaluation that might be relevant to the claim.  The RO also 
afforded him a VA examination in August 1998 to assess the 
nature and etiology of his claimed low back disorder.  In 
light of these considerations, the Board finds that VA 
satisfied its VCAA obligations. 

In September 1990, the record included the service medical 
records, which showed that the appellant was treated for 
syphilis in 1974.  An examiner noted that spinal fluid was 
nonreactive, implying that the appellant had undergone a 
lumbar puncture and spinal tap.  The enlistment and 
separation examination reports showed normal spine, other 
musculoskeletal clinical evaluations.  Also of record was a 
private physician's statement dated in June 1990, indicating 
that the appellant was treated for low back pain beginning in 
March 1980 and continuing through May 1982.  

In March 1998 the appellant filed a petition to the claim.  
He contends that he had a lumbar puncture and spinal tap 
during his period of service and was immediately thereafter 
forced to work in the boiler room of a naval warship, which 
resulted in low back pain.  Additional evidence submitted 
since the September 1990 rating decision includes the 
following:  

? VA examination in August 1998 showing that the 
appellant complained of periodic nonradiating pain and 
tightness in the lumbar area about three times per week 
that was not precipitated by any strenuous activity, 
but which was relieved to some extent by use of over-
the-counter pain medication.  It was noted that the 
appellant contended he should have been placed on 
bedrest after the spinal tap, but instead was sent 
immediately back to work.  Examination revealed an 
essentially normal spine, with normal lordosis and 
range of motion, although the appellant complained of 
some discomfort at the extremes of motion.  At the site 
of the spinal tap he described, the examiner reported 
no scar or other evidence of a puncture wound, no 
inflammation, no deformity, and no tenderness.  An x-
ray study of the lumbar spine showed questionable 
spondylolysis of L5.  The diagnosis was chronic back 
sprain.  The examiner commented that it was not 
possible to explain how a lumbar puncture 25 years 
previously could cause the appellant's persistent back 
problem, although the appellant appeared convinced that 
the spinal tap was responsible for his subjective 
complaints.  

? A copy of the private physician's statement dated in 
June 1990, indicating that the appellant was treated 
for low back pain beginning in March 1980 and 
continuing through May 1982.  

? Private clinical record entries in December 1981, 
January 1982, and May 1982 identifying the appellant's 
complaints of low back pain.  

? An October 1999 statement from the private physician 
indicating that the appellant received treatment from 
1980 to 1990 for his low back complaints.  

The copy of the private physician's June 1990 statement, 
indicating that the appellant was treated for low back pain 
beginning in March 1980 and continuing through May 1982, is a 
copy of the same statement which was before the RO in 
September 1990.  Thus, it is not "new" evidence.  

The private clinical record entries in December 1981, January 
1982, and May 1982 identifying the appellant's complaints of 
low back pain and the October 1999 private physician's 
statement noting treatment from 1980 to 1990 for low back 
complaints are also not "new" evidence.  These documents 
simply illustrate treatment for or complaints of back pain 
beginning in 1980 at the earliest.  The private physician's 
June 1990 statement which was before the RO in September 1990 
provided essentially the same information.  Thus, these 
clinical record entries and the October 1999 statement are 
not "new".  They provide information that was previously 
known and not in dispute.  
As for the VA examination in August 1998, it included a 
discussion of the appellant's complaints and his allegations 
of how his low back disorder arose.  Specifically, he 
informed the examiner that he should have been placed on 
bedrest after a spinal tap, but instead was sent immediately 
back to work.  These allegations were previously before the 
RO through the appellant's claim in 1990, and so are, at 
best, cumulative.  The examination found questionable 
spondylolysis of L5 and chronic lumbar sprain, but no 
evidence of a lumbar puncture wound.  The examiner commented 
that it was not possible to explain how a lumbar puncture 25 
years previously could cause the appellant's persistent back 
problem.  This examination report is new, as it was not 
before the RO in September 1990, but is not material.  The RO 
denied the claim in September 1990 because the record did not 
contain competent medical evidence linking the current low 
back complaints, first noted in 1980, to his in-service 
lumbar puncture in 1974.  The appellant contends there is 
such a relationship, as discussed in his December 1999 
hearing testimony.  But his allegations of such a link are 
insufficient because the record does not indicate that he has 
the requisite expertise to express a medical opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
opinion by the August 1998 VA examiner provided no support 
for the appellant's belief in a nexus between the lumbar 
puncture and his later complaints of low back pain.  
Therefore, the opinion is not probative as to the hole in the 
record identified by the September 1990 rating decision.  See 
Evans, 9 Vet. App. at 284 (newly presented evidence need be 
probative of only those elements that were a specified basis 
for last disallowance).  

New evidence can be material if it provides a more complete 
picture of the circumstances surrounding the origin of an 
injury or disability, even if it is unlikely to convince VA 
to alter a previous decision.  Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998); Elkins, 12 Vet. App. at 214.  See 
Fossie v. West, 12 Vet. App. 1, 4 (1998).  In this case, 
while the record contains new evidence (the VA examination) 
that was not before the RO in September 1990, such evidence 
is not material as it does not probatively address the basis 
for the earlier denial.  In the absence of new and material 
evidence, the claim of service connection for a low back 
disorder may not be reopened. 

ORDER

The appeal to reopen a claim of service connection for a low 
back disorder is denied.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

